Citation Nr: 0917226	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake specified 
procedural and evidentiary development.  Following the AMC's 
completion of the requested actions, the case was returned to 
the Board for further review.  

The issue of the veteran's entitlement to service connection 
for tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran complained of hearing loss during service; 
there is no medical evidence of a hearing loss disability as 
defined by the applicable VA regulation until more than 27 
years post-service.

2.  A current hearing loss disability of the veteran's left 
ear as defined by VA is not shown.

3.  A current hearing loss disability of the veteran's right 
ear as defined by VA is shown; however, a nexus between such 
disorder and the veteran's period of military service or any 
event thereof, inclusive of acoustic trauma, is lacking; the 
only competent opinion that addresses the contended causal 
relationship weighs against the claim.  


CONCLUSION OF LAW

Hearing loss of either ear was not incurred in or aggravated 
by service, nor may a sensorineural hearing loss of either 
ear be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in September 2004 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that the Veteran 
does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in January 2003 by which he was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, by separate letter, dated in November 2004, the 
Veteran was informed of how to establish a disability rating 
and an effective date, as outlined in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
letter, as issued by the RO in January 2003, preceded the 
RO's initial adjudication in May 2003, in accord with 
Pelegrini, although the Dingess/Hartman notice followed entry 
of the initial rating decision, in contravention of 
Pelegrini.  

With respect to the untimely notice of the Dingess 
requirements, the Board takes notice of the fact that the 
record in this instance demonstrates that full VCAA notice 
was effectuated prior to the issuance of the final 
supplemental statement of the case in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate for a 
grant of service connection for hearing loss of either ear is 
not identified, given the absence of a showing of hearing 
loss disability of the left ear meeting the criteria of 
38 C.F.R. § 3.385 or competent evidence of a nexus between 
the veteran's hearing loss of the right ear and his period of 
military service.  As service connection is not warranted, 
any question regarding a rating or effective date is moot.  
On that basis, the Board cannot conclude that any defect in 
the timing of the Dingess requirements provided affected the 
essential fairness of the adjudication.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes most of the veteran's service treatment 
records, with missing records including those involving 
treatment for substance abuse and a separation medical 
evaluation undertaken in or about July 1975.  Efforts have 
been made prior to and after entry of the recent remand in 
order to obtain all service treatment and personnel records, 
including those pertaining to the veteran's administrative 
separation from service, in addition to records involving a 
psychiatric hospitalization of the Veteran at a VA facility 
during 1975.  On remand, additional personnel records were 
received by VA in December 2004, but no additional service 
treatment reports, records relating to a separation medical 
examination, or records involving the VA hospitalization in 
1975 were secured.  While the case remained in remand status, 
the Veteran was advised of the unavailability of such records 
and there no indication that that any further remand is 
necessary to obtain any available examination or treatment 
record.  

In light of the unavailability of all of the veteran's 
treatment records, the Board recognizes that it should employ 
a "heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996).   
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the Veteran was afforded a VA medical 
examination in March 2003 for evaluation of his claimed 
bilateral hearing loss and its relationship to service.  Such 
examination failed to disclose hearing loss for VA purposes 
of the veteran's left ear and, although hearing loss of the 
right ear meeting the criteria of 38 C.F.R. § 3.385 was 
indicated, the examiner found that it was less likely that 
such hearing loss was related to the veteran's military 
service.  Such opinion was supported by a rationale with 
citation to the clinical record.  Under these circumstances, 
there is no duty to provide another VA examination or obtain 
further medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claim for service connection for bilateral hearing loss.  
Adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Factual Background

The veteran's service separation document indicates that his 
military occupational specialty was that of a field artillery 
crewman.  The service personnel records do not show that he 
had combat duty and it is not contended otherwise. 

Hearing acuity at entrance into service in October 1972 was 
within the normal range and at a non-disabling level.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Additionally, the Veteran indicated by checked box 
that he had no history of hearing loss.

On May 27, 1975, the Veteran completed a report of medical 
history in connection with a service discharge examination. 
He indicated by checked box that he had experienced hearing 
loss. There is no corresponding separation medical 
examination associated with the claims file.

In a service treatment record, dated in June 1975, the 
Veteran complained of hearing loss and pressure on his ears 
since the morning, blurred vision which had begun recently, 
and dizziness when making sudden movements.  His pulse was 
irregular and he appeared tired.  He said he became tired 
from any activity.  No objective evidence of any hearing loss 
disability was then shown.  

A service treatment record entry the next day in June 1975 
(on the reverse side of the page) includes a notation that 
the Veteran was complaining of hearing loss and pressure on 
the ear.  It is apparent from the date stamps on the page 
that this notation was lined out in ink either that day or 
three days later.  

On July 25, 1975, the Veteran completed a form indicating he 
had undergone a separation medical examination more than 
three days prior to his departure from place of separation, 
and that to the best if his knowledge there had been no 
change in his medical condition.  He received an honorable 
discharge from service on July 28, 1975.

A VA Form 10-7131, dated in November 1975, indicates that the 
Veteran was admitted for inpatient treatment to the VA 
hospital in Dallas, Texas, on October 23, 1975.  The 
admission diagnosis was of schizophrenia.  The corresponding 
records of VA inpatient treatment are not associated with the 
claims file and attempts to obtain such from that medical 
facility and the VA's records repository were unsuccessful.  

The Veteran was afforded a VA audiological examination in 
March 2003 in connection with his submission of an unsigned 
application for service connection for bilateral hearing loss 
in November 2002.  At that time, he complained of in-service 
noise exposure, while also noting some noise exposure post-
service through his operation of a semi-truck for the Post 
Office and work as a gunsmith.  Audiometric testing disclosed 
hearing loss of the right ear meeting the criteria of 
38 C.F.R. § 3.385, but no hearing loss of the left ear for VA 
purposes.  The diagnosis was of a mild sensorineural hearing 
loss of both ears.  In the opinion of the VA examiner, based 
on a review of the claims folder, and current findings of a 
very mild hearing loss and occupational noise exposure 
following service, that it was not as likely as not that the 
veteran's current hearing loss was related to his military 
service.  

Analysis

As noted above, as it is apparent that some of the Veteran's 
service treatment records are missing, the Board must employ 
a "heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board notes, however, that this special duty does not 
require it to engage in any "burden- shifting" analysis with 
respect to the veteran's claim.  Cromer v. Nicholson, 455 
F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse 
presumption attaches to a service connection claim against 
the government when veteran's SMRs are destroyed in a fire).

The Veteran seeks service connection for hearing loss of both 
ears, noting exposure to acoustic trauma during service from 
artillery and small arms fire.  The Veteran specifically 
points to the report of his service separation medical 
examination in May 1975 in which his complaint of hearing 
loss was set forth.  He also disputes the RO's finding that 
his post-service noise exposure may be partly responsible for 
the development of his hearing loss, as he reports that 
proper hearing protection was worn during post-service years, 
thereby limiting the effects of any such noise exposure.  He 
does not allege, nor does the record demonstrate, that he was 
engaged in combat with the enemy at the time of his in-
service noise exposure.  Thus, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection.  In this 
case, there is no showing of a current hearing loss 
disability of the left ear as defined by VA.  See 38 C.F.R. 
§ 3.385.  The March 2003 VA audiological examination 
specifically ruled out such a diagnosis.  In the absence of 
proof of a current disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In this case, in the absence of competent evidence 
of a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385, service connection for hearing 
loss of the left ear is not warranted.

With respect to the right ear, VA audiometric testing 
undertaken in March 2003 verified the existence of hearing 
loss meeting the criteria of 38 C.F.R. § 3.385.  That 
notwithstanding, competent evidence linking the veteran's 
right ear hearing loss to his period of service or any event 
thereof is lacking.  While the Veteran complained of hearing 
loss at the time of a separation medical evaluation in 1975, 
no further complaints of hearing loss are identified by the 
record until November 2002, more than 27 years after service, 
when VA received an unsigned application for VA compensation 
alleging entitlement to service connection for hearing loss.  
A hearing loss disability of the right ear was confirmed by 
VA examination shortly thereafter.  Such a gap of time 
between an in-service complaint of hearing loss and the first 
post- service medical evidence of a hearing loss disability 
is, in itself, significant and it weighs against the 
veteran's claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  The only competent opinion 
addressing the claim of a nexus between the Veteran's hearing 
loss on the right and service weighs against the contended 
causal relationship and there is no contrary competent 
opinion of record.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim for hearing loss of the right ear. 

The Board acknowledges and has considered the statements from 
the Veteran regarding the existence of his hearing loss and 
its onset as a result of acoustic trauma in service.  The 
Veteran is competent to report what comes to him through his 
senses, e.g., experiencing some degree of hearing loss.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there 
is no indication in the record that the Veteran has had the 
relevant medical training to qualify him to provide a 
diagnosis of a hearing loss disability as defined by 38 
C.F.R.§  3.385 or to competently speak to the question of the 
etiology of the claimed disability.  A diagnosis of a hearing 
loss disability within the meaning of the cited legal 
authority must be made on the basis of a certified 
audiological examination.  Therefore, as a lay person, the 
veteran is not competent to provide a medical opinion about 
such a diagnosis, nor on the causation of the claimed 
disability.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the dispositive fact is that the veteran does not have 
hearing loss of the left ear as VA has defined it in 38 
C.F.R. § 3.385; the December 2003 audiological examination 
ruled out such a diagnosis; and the only competent evidence 
addressing the question of a nexus between hearing loss of 
the right ear and the veteran's period of military service 
weighs against the claim.  As a result, the Veteran's appeal 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§§ 3.303; 3.385; Boyer, supra; Mercado- Martinez, supra; 
Cuevas, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

On a VA audiological examination conducted in March 2003, the 
Veteran reported the presence of constant tinnitus, which he 
indicated had been present for as long as he could remember.  
Despite the fact that RO personnel requested that the  
VA examiner in March 2003 offer a medical opinion as to the 
relationship, if any, between the veteran's tinnitus and his 
military service, no such opinion was rendered.  The Court in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), found that once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one.  That being the case, it is 
incumbent upon the Board to undertake further development in 
order to obtain a nexus opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 19.9 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.  

2.  Send the claims file to the VA 
clinician who performed the audiological 
examination in March 2003 for an addendum 
to the report of that evaluation.  The 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed.  Following a review of the 
relevant evidence in the claims file, to 
include the report of the March 2003 
examination, the VA examiner is asked to 
furnish a medical opinion as to the 
following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's tinnitus had its 
onset during service or is 
otherwise related to any 
incident of service, to include 
his exposure to excessive 
noise?  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the clinician finds it impossible to 
provide the opinion without resort to 
pure speculation, he or she should so 
indicate.

3.  If the clinician who performed the 
March 2003 examination is not available 
or if that examiner deems it necessary, 
the Veteran must be afforded another 
examination for the purpose of obtaining 
an opinion as to whether his tinnitus is 
linked to service. 

Following a review of the relevant 
evidence in the claims file and the 
clinical evaluation, the examiner is 
asked to furnish a medical opinion as to 
the following: 

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's tinnitus had its 
onset during service or is 
otherwise related to any 
incident of service, to include 
exposure to excessive noise?  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the clinician finds it impossible to 
provide the opinion without resort to 
pure speculation, he or she should so 
indicate.

4.  Lastly, the veteran's claim for 
service connection for tinnitus should be 
readjudicated, based on all governing 
legal criteria.  If the benefit sought on 
appeal continues to be denied, the 
Veteran is to be furnished an appropriate 
supplemental statement of the case.  The 
Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


